Exhibit 10.1

 

THIRD
EXTENSION AND MODIFICATION
OF
EMPLOYMENT AGREEMENT

 

THIS THIRD EXTENSION AND MODIFICATION OF EMPLOYMENT AGREEMENT (the “Extension”)
is entered into as of March 17, 2003 by and between California Coastal
Communities, Inc., a Delaware corporation (“Employer”), and RAYMOND J. PACINI
(“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive and Employer have entered into an Employment Agreement dated
as of May 1, 1998, an Extension and Modification of Employment Agreement dated
December 7, 1999, and a Second Extension and Modification of Employment
Agreement dated April 30, 2001, (collectively, the “Employment Agreement”)
through which Executive has provided various executive capacities to Employer
and Employer has obtained various executive services by Executive; and

 

WHEREAS, Employer desires to obtain the benefit of continued service from
Executive by extending the Employment Agreement, and Executive desires to render
continued services to Employer by extending the Employment Agreement pursuant to
the terms and conditions of this Extension;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants herein contained, the parties agree as follows:

 


SECTION 1.  CONTINUING EFFECTIVENESS OF EMPLOYMENT AGREEMENT.  EXCEPT TO THE
EXTENT OF ANY MODIFICATION MADE PURSUANT TO THE TERMS OF THIS EXTENSION, THE
EMPLOYMENT AGREEMENT SHALL CONTINUE TO REMAIN IN FULL FORCE AND EFFECT FOLLOWING
THE DATE HEREOF.


 


SECTION 2.  EXTENSION OF TERM.  EMPLOYER AND EXECUTIVE HEREBY AGREE TO EXTEND
THE TERM OF THE EMPLOYMENT AGREEMENT UNTIL APRIL 30, 2005.


 


SECTION 3.  BASE SALARY.  EFFECTIVE JANUARY 1, 2003 AND UNTIL THE EXPIRATION OF
THE TERM SET FORTH IN SECTION 2 ABOVE, EMPLOYER AGREES TO PAY EXECUTIVE A BASE
SALARY OF AT LEAST THREE HUNDRED AND FIFTEEN THOUSAND DOLLARS ($315,000) PER
YEAR IN SEMI-MONTHLY INSTALLMENTS ON THE SAME DATES THE OTHER SENIOR OFFICERS OF
EMPLOYER ARE PAID.


 


SECTION 4.  OUTSIDE CONSULTING.  SUBJECT TO THE PRIOR APPROVAL OF THE
COMPENSATION COMMITTEE OF EMPLOYER’S BOARD OF DIRECTORS, EXECUTIVE MAY BE
PERMITTED TO ACT AS AN OUTSIDE CONSULTANT TO COMPANIES AND BUSINESSES THAT ARE
NOT IN COMPETITION WITH EMPLOYER.   THERE SHALL BE NO REDUCTION IN THE
COMPENSATION TO BE PAID TO EXECUTIVE UNDER THE EMPLOYMENT AGREEMENT, PROVIDED
THAT THE CONSULTING SERVICES RENDERED BY


 

--------------------------------------------------------------------------------



 

Executive do not have a material adverse effect on Executive’s ability to render
services to Employer under the Employment Agreement.


 

IN WITNESS WHEREOF, the parties have executed this Extension as of the date
first above written.

 

 

“EMPLOYER”

 

 

 

 

 

CALIFORNIA COASTAL COMMUNITIES, INC.

 

 

 

 

By

/s/  SANDRA G. SCIUTTO

 

 

 

Sandra G. Sciutto

 

 

Chief Financial Officer

 

 

 

“EXECUTIVE”

 

 

 

/s/  RAYMOND J. PACINI

 

 

Raymond J. Pacini

 

2

--------------------------------------------------------------------------------